An application for compensation under the Workmen's Compensation Law (Gen. Code, Sections 1465-37 to 1465-108) filed with the Industrial Commission of Ohio prior to August 16, 1921, the date the amendment to Section 1465-90, General Code, became effective, is a proceeding, within the provisions of Section 26, General Code, which ripens into an action upon an appeal from a denial of such claim by the Industrial Commission, *Page 305 
and the amendment is not applicable in the trial of such action.
The judgment of the Court of Appeals is affirmed in both cases.
Judgments affirmed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
WANAMAKER, J., not participating.